Attachment to Advisory Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .A Non-Final office action examining elected claims 1-14 was mailed on 9/16/2021. A Final office action in response to Applicants submission of 11/30/2021. Amended claims 1-14 are being examined. 


Response to Amendment and arguments
Applicants remarks after the Final office action are noted. Claim objection regarding claim 9 are removed. Applicants remarks regarding Eliasson’s DBD (Page 7 of response dated 4/19/2022) are not accurate. The advantage of planer arrangement as disclosed in Fig 2 of the specification is disclosed also in Eliasson. The Final rejection states that the DBD could be planar (see rejection Page 4 and Eliasson, Col 9 lines 25-34). The rejection is based upon the fact that the planar form of DBD of Ellisson could form one side of the rectangular DBD of the specification so that four such planar sections could cover the adhesive trace. Having 4 section of the same type of DBD would not be any more than duplication of parts. For one of ordinary skill in the art this shaping the planar DBD to align with planar trace would not be anything other than obvious. 

Drawings
Applicants drawing corrections submitted on 4/19/2022 are acceptable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716